Citation Nr: 1146938	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease. 

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had active service from May 20, 1980, to July 25, 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for posttraumatic stress disorder, the Veteran asserts that PTSD is due to a personal assault in service, when he was hazed and physically abused in basic training.  

On the medical history form for entrance to service, the Veteran gave a history of "depression or excessive worry."  The examining physician did not note any abnormal psychiatric findings.  The service treatment records show that in July 1980 the Veteran was referred for evaluation of a nervous problem.  According to the report, the Veteran had a history of psychiatric problems and that he had received professional psychiatric help [before service].  

The service treatment record raises the question of a pre-existing psychiatric disorder, which must be considered as part of the current appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (in a case involving service connection for PTSD when the record showed diagnoses of other mental conditions, that such conditions were part of the claim); Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).


Also in November 2008, a private doctor stated that the Veteran had been diagnosed as having PTSD due to the experience the Veteran had while in the Army.  The "experience" was not described.  As the evidence of record is insufficient to decide the claim, additional development under the duty to assist is needed.

On the claim of service connection for gastroesophageal reflux disease, the Veteran asserts that gastroesophageal reflux disease is due to PTSD.  The Board is deferring a decision on the claim until the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder is finally adjudicated.

On the claims of service connection for a bilateral hearing loss disability and for tinnitus, the Veteran submitted a private hearing evaluation, which shows bilateral hearing loss.  In March 2008, a private physician stated that it was highly likely that the noise exposure in service was a significant factor in the Veteran's hearing loss.  As the evidence of record is insufficient to decide the claim, additional development under the duty to assist is needed

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records, pertaining to any psychiatric or mental health evaluations or treatment before May 1980. 

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of S. Miyamoto, D.O. 

3.  Afford the Veteran a VA psychiatric examination, including psychological testing for PTSD, to determine:

a).  Whether the Veteran has PTSD or other psychiatric disorder, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that any current psychiatric disorder is related to the Veteran's experiences in basic training as described in the service treatment records. 

If, after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify whether the opinion cannot be rendered because the opinion is beyond what may be reasonably concluded based on the evidence of record.

4.  Afford the Veteran a VA examination by an audiologist to determine: 

a).  Whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 or tinnitus or both, and if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current hearing loss disability or tinnitus or both are related to noise exposure in service, such as familiarization training with small arms, during basic training. 







The VA audiologist is asked to consider that hearing was within normal limits on the entrance audiogram.  There are no other pertinent records during service.  The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience.  

If after a review, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability or tinnitus, please identify the other potential causes based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability or tinnitus and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record.  

5.  After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  








The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

